UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-04316 Midas Series Trust (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY 10005 (Address of principal executive offices)(Zipcode) John F. Ramírez, Esq. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:1-212-785-0900 Date of fiscal year end: 12/31 Date of reporting period: 1/1/13 - 6/30/13 Form N-CSRS is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSRS in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSRS and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSRS unless the Form displays a current valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. Item 1. Report to Stockholders. We believe that a quality investing approach can provide an important advantage in volatile markets. We also believe that personal investment planning can be successful by following three simple rules. Follow a regular monthly investment plan. Manage your investment risk by diversifying among the three Midas Funds. Commit to a long term investing approach. MIDAS Fund MIDAS Magic MIDAS Perpetual Portfolio (Ticker: MIDSX) (Ticker: MISEX) (Ticker: MPERX) Seeks capital appreciation and protection against inflation and, secondarily, current income through investments primarily in precious metals and natural resource companies and gold, silver, and platinum bullion. Seeks capital appreciation by investing in any security type in any industry sector and in domestic and foreign companies of any size. Seeks to preserve and increase the purchasing power value of its shares over the long term by investing in gold, silver, Swiss franc assets, hard asset securities, and large capitalization growth stocks. June 30 SEMI-ANNUAL REPORT CONTENTS PRESIDENT’S LETTER TO OUR SHARHOLDERS 1 PORTFOLIO COMMENTARY Midas Fund 2 Midas Magic 3 Midas Perpetual Portfolio 4 Allocation of Portfolio Holdings 5 About Your Fund’s Expenses 7 FINANCIAL STATEMENTS Schedule of Portfolio Investments Midas Fund 8 Midas Magic 10 Midas Perpetual Portfolio 12 Statements of Assets and Liabilities 15 Statements of Operations 16 Statements of Changes in Net Assets 17 Statements of Cash Flows 18 Notes to Financial Statements 19 Financial Highlights 27 SUPPLEMENTAL INFORMATION Board Approval ofInvestment Management Agreements 29 Additional Information 31 OPENING YOURNEW ACCOUNT Instructions for Online and Paper Applications 32 New Account Paper Application 33 President’s Letter To Our Shareholders Is it productive to focus on the fact that over the first six months of 2013, the stock market, as represented by S&P 500 Index, enjoyed an excellent return – up over 13%? Perhaps, but one of the greatest investors, John Templeton, is attributed with saying “Do not tell me where the news is best – tell me where it is the worst.” In that case we should look at the gold market. Gold fell 23% in the three months ended June 30, the biggest three month loss since 1974 according to Barron’s. So how should investors react? At Midas, we believe that most investors will fare best by taking market ups and downs in stride – avoiding chasing short term performance, diversifying their investments, and taking a long term view. Interestingly, Midas Perpetual Portfolio seeks to “re-balance” the allocations of its portfolio from time to time by shifting its investments from appreciated assets, such as stocks currently, to potentially undervalued, out of favor, assets, such as precious metals today. Staying the Course by Emphasizing Quality Investing With quality holdings, we believe investors are more likely to have the “emotional stamina” necessary to ride out temporary market and economic reversals, and that can help keep their investment focus on long term potential returns. Accordingly, each of the Midas mutual funds includes in its portfolio some of what we consider to be the world’s strongest companies, with global operations in finance, technology, mining, or other industries. Likewise, the three Midas Funds have been designed to offer investors the opportunity to achieve diversification, as a result of their differing investment objectives and policies. We invite you to learn more by reading each Fund’s Semi-Annual Report on the following pages. Long Term Planning – It’s Up to Us Today Each year the trustees of the Social Security and Medicare trust funds report on the current and projected financial status of the two programs. Their 2013 reports project that the trust funds will all be depleted within the next 25 years, starting with Social Security’s Disability Insurance in 2016, Medicare in 2026, and Social Security in 2033. So it’s clear that long term planning is up to us. Recently, Americans have increased their saving rate – personal saving as a percentage of disposable personal income – from the low 1.5% rate of 2005 to 4.1% in 2012, according to the U.S. Bureau of Economic Analysis. But, the rate is nowhere near the 6.9% average since 1959, much less the high of 10.9% in 1982. For long term planning, consider the Midas Bank Transfer Plan. With this Plan, you decide today to invest a certain amount each month in the future for as long as you like and Midas will transfer the money from your bank account for investment in your designated Midas account. Investing the same amount regularly can reduce anxiety over investing in a rising or falling market or buying all of your shares at market highs. Although this strategy cannot assure a profit or protect against loss in a declining market, it can result in a lower average cost for your purchases. Of course, you should consider your ability to continue your purchases through periods of low price levels before undertaking such a strategy. Discovering Opportunities for Long Term Planning with Midas Reasons for careful investment planning are compelling. Retirement is longer as life expectancies increase, and the promises of pensions, retirement plans, and government assistance are becoming less reliable. During our working careers, we are being asked to pay a greater share of health insurance, more tuition costs, and sometimes for the care of elderly parents. We suggest you formulate your own long term investing goals and take positive steps today to implement a plan to seek your goals. In this connection, we suggest you consider one or more of the Midas Funds and the tax advantaged Midas Traditional, Roth, SEP, and SIMPLE IRAs. Midas also offers Health Savings Accounts, as well as Education Savings Accounts. Forms for all of these plans may be found at www.MidasFunds.com. Click For E-Delivery Midas shareholders can easily opt for electronic delivery of their account statements, confirmations, annual and semi-annual reports, prospectuses, and other updates. Benefits of electronic delivery include getting all your Midas information more quickly and conveniently, securely storing your account documents on the site for up to four years where you can view or print them at any time, and reducing the risk of identity theft. To sign up, just follow these three simple steps: (1) go to www.MidasFunds.com and log into “Account Access,” (2) after logging in, click on your account number and then select “Account Detail” from the left side menu, and (3) click on “Electronic Document Delivery.” Investing With Midas Just Got Easier Along with being able to access your Midas account online by logging into THE MIDAS TOUCH® Account Access, new at Midas is the ability to open an account online! Visit www.MidasFunds.com and click “Open an Account” at the top menu bar. Whether to establish a new Roth IRA account for your retirement planning or to create a Coverdell Education Savings Account for your child, it’s easy follow the instructions to open a new account and start investing with Midas today! If you have any questions about the Midas Family of Funds or our attractive suite of shareholder services, please call us at 1-800-400-MIDAS (6432). Thank you for investing with Midas! Sincerely, Thomas B. Winmill President 1 Portfolio Commentary MIDASFund We are very pleased to submit this 2013 Semi-Annual Report and to welcome our new shareholders attracted to Midas Fund by its policy of investing primarily in securities of companies principally involved in mining, processing, fabricating, distributing or otherwise dealing in gold, silver, platinum, or other natural resources, and its no-charge shareholder services. Precious Metals and Financial Markets In the first half of 2013, gold prices averaged at about $1,524 per ounce, with a high of $1,693 and a low of $1,192, reached at the very end of the period (all prices are based on the London p.m. fix). While the 28% decline in gold’s price over 6 months in 2013 has been dramatic, the 49% decline in gold equities (as measured by the NYSE Gold Bugs Index) has been staggering. Gold’s recent recovery to the $1,280 range, however, has not been accompanied by a commensurate return of gold equities prices. At the same time, broad equity markets have improved, increasing investor complacency arising from reports of continuing strength in the U.S. and other economies around the world. The Outlook for Opportunities We expect continuing volatility in the gold price during the second half of 2013, as offsetting and often contradictory economic information is received by investors. While unsettling geopolitical events – what we call the “fear factor” – may drive future short term swings, we believe that the gold price has the potential to recover to over $1,600 due to longer term factors: including fundamental supply/demand and, more importantly, fiscal and monetary policies pursued by governments around the world. These government policies currently appear to have the potential to solidify gold’s role as an “alternative currency,” particularly to the currencies of nations with large debt and entitlement obligations. For example, official U.S. public debt is now about $16.7 trillion, or 104% of U.S. annual gross domestic product; including entitlement obligations, such as Medicare, the total debt probably exceeds $80 trillion. Furthermore, to battle deflation and unemployment, the Federal Reserve has kept interest rates low, which may exacerbate future inflation and currency debasement concerns. Investment Strategies With this economic and market backdrop, Midas Fund strategically re-balanced its portfolio towards higher quality senior and intermediate precious metals producers. Should gold and silver prices continue to recover, we believe well managed producing mining companies may show impressive earnings and cash flow growth, boosting their stock prices. Well financed, low debt companies performed best during this difficult period. Any kind of disappointment in expected mine production, earnings, cash flow, or reserve statements usually resulted in a sharp stock price drop. For the balance of 2013, Midas Fund expects to be invested in a global portfolio of primarily large and medium sized gold, silver, and platinum miners offering attractive valuations, and smaller companies with promising exploration potential, expanding production profiles, increasing cash flow, and/or other special growth features, although it may seek a more defensive position at times. Currently, the Fund is emphasizing quality global mining companies producing gold, silver, and other metals, including copper, deemed to have both reasonable valuations and attractive growth prospects. TOP10 HOLDINGS As of June 30, 2013 1 Kinross Gold Corp. 6 Alamos Gold Inc. 2 Newmont Mining Corp. 7 HudBay Minerals, Inc. 3 Freeport-McMoRan Copper & Gold Inc. 8 Rio Tinto PLC ADR 4 Goldcorp Inc. 9 BHP Billiton Limited 5 Platinum Group Metals Ltd. 10 Northern Dynasty Minerals Ltd. Top Ten Holdings comprise approximately 56% of total assets. 2 Portfolio Commentary MIDASMagic We are pleased to submit this 2013 Semi-Annual Report for Midas Magic and to welcome our new shareholders who believe the Fund’s focused approach to quality companies makes it attractive for long term investing. In pursuit of its investment objective of capital appreciation, the Fund may invest in any security type (i.e., stocks, bonds, etc.) and in any industry sector, in domestic or foreign companies, and in companies of any size. In seeking to enhance returns, the Fund may use speculative investment techniques, such as leverage. Economic and Market Report The Federal Open Market Committee (FOMC) of the Federal Reserve Bank (the “Fed”) issued a statement recently that economic activity in the United States has been expanding at a moderate pace. According to the FOMC, improvement has appeared in labor market conditions, household and business spending, and the housing sector. Yet, the FOMC also perceives the unemployment rate as elevated and fiscal policy as restraining economic growth. Positive for the U.S. economy would be the change in real GDP now projected by the Fed’s board members and bank presidents in the 3.0-3.5% range for 2014, in contrast to the 2.3-2.6% range for 2013. In what would appear to be beneficial for financial markets, the Fed has indicated that it will keep the funds rate between 0% and 0.25% “at least as long” as the unemployment rate is above 6.5% and inflation one to two years out is projected to remain below 2.5%. Interestingly, the FOMC anticipates that inflation over the medium term likely will run at or below 2%. Financial markets seemed to falter, however, when the FOMC recently qualified its decision to purchase additional agency mortgage-backed securities at a pace of $40 billion per month and longer-term Treasury securities at a pace of $45 billion per month. Investment Strategy and Returns In this uncertain investing environment, the Fund’s general investing discipline has been to seek the securities of quality companies with unique combinations of strength in operations, products, and finances with either growth or value characteristics. In the first half of the year, the Fund reduced its leverage slightly while maintaining concentrated positions. At June 30, 2013, the Fund’s investment portfolio totaled approximately $14.5 million, reflecting the use of $0.2 million of leverage (as compared to $0.8 million at December 31, 2012), on net assets of $14.6 million. At June 30, 2013, the Fund’s top ten holdings comprised approximately 83% of its total assets, including some of the largest and best known U.S. companies with global operations in finance, technology, insurance, and banking, with each of Berkshire Hathaway, Inc. and MasterCard Incorporated accounting for over 19% of the Fund’s net assets. These holdings and allocations are subject to change at any time. Over the first six months of 2013, the Fund’s total return was 16.02%, including the reinvestment of dividends, compared to the S&P 500 Index return of 13.82%. Our current view of financial markets suggests that the Fund may benefit during the remainder of 2013 from its flexible portfolio approach, investing opportunistically, and employing aggressive and speculative investment techniques as deemed appropriate. TOP10 HOLDINGS As of June 30, 2013 1 MasterCard Incorporated 6 Johnson & Johnson 2 Berkshire Hathaway, Inc. Class B 7 General Electric Company 3 Google Inc. 8 International Business Machines Corporation 4 Costco Wholesale Corp. 9 Becton, Dickinson and Company 5 JPMorgan Chase & Co. 10 Franklin Resources, Inc. Top Ten Holdings comprise approximately 82% of total assets. 3 Portfolio Commentary MIDASPerpetual Portfolio We are delighted to submit this 2013 Semi-Annual Report for Midas Perpetual Portfolio and to welcome our new shareholders who have invested in the Fund directly or through one of the many brokerage firms making the Fund available to their customers. Economic and Market Report The global economy continues to disappoint and the World Bank has recently reduced its global growth forecast to 2.2% for 2013, down from its prior forecast of 2.4%. The recession in Europe has been particularly challenging and the European Central Bank recently forecasted that the eurozone economy will contract by 0.6% in 2013. Accordingly, we continue to anticipate rising investor sentiment due to potentially gradual improvement in broad global economic data. We expect that ongoing eurozone financial stress and economic weakness in China and India may be somewhat offset by U.S. strength. Overall equity valuations and dividend yields are still generous and, while less compelling than at the beginning of 2013, higher quality equities appear to offer good value. Precious metals, on the other hand, have been sold down to what now appear to be quite attractive price levels. Current market complacency, however, could exaggerate the downward reaction to negative market shock from disappointing economic or financial news – such as a European sovereign default. Investment Strategy and Returns Notwithstanding the challenges of current global economics, over the first half of 2013, Midas Perpetual Portfolio remained true to its core asset allocation strategy in seeking to preserve and increase the value of its overall portfolio. This core asset allocation strategy means the Fund generally seeks to invest a “Target Percentage” of its total assets of each of the following categories, consistent with tax planning and lower levels of portfolio turnover. Investment Category Target Percentage Gold 20% Silver 10% Swiss Franc Assets 20% Hard Asset Securities 25% Large Capitalization Growth Stocks 25% Total 100% Importantly, in seeking its investment objective to preserve and increase the purchasing power value of its shares over the long term, the Fund’s actual percentage of its total assets invested in a given investment category may vary from its target percentage, sometimes substantially. Recently, the Fund has moderated its use of investment leverage based on seasonal and other factors and reduced its investment in large capitalization growth stocks, with the intention of providing the Fund with a more defensive allocation and to bring the Fund’s holdings more closely aligned with its target percentages. Contact Us for Information and Services Since the Fund’s strategies reflect longer term wealth building goals, we believe that it can be especially appropriate for a program of steady monthly investing. To make regular investing in the Fund as easy, convenient, and affordable as possible, we offer the Midas Bank Transfer Plan. Midas Perpetual Portfolio’s long term investment objective also makes it attractive for investment through our Traditional or Roth IRAs, Health Savings Accounts, and also our Education Savings Accounts. For information, simply give us a call toll free at 1-800-400-MIDAS (6432) and we will be delighted to provide such information to you, a friend, or a relative. TOP10 HOLDINGS As of June 30, 2013 1 SPDR Gold Trust 6 Johnson & Johnson 2 Switzerland Government, 2.50% Notes, due 3/12/16 7 AvalonBay Communities, Inc. 3 Switzerland Government, 3.00% Notes, due 1/08/18 8 The Goldman Sachs Group, Inc. 4 iShares Silver Trust 9 MasterCard Incorporated 5 Switzerland Government, 2.25% Notes, due 7/06/20 10 Wells Fargo & Company Top Ten Holdings comprise approximately 60% of total assets. 4 5 6 ABOUT Your Fund’s Expenses (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including redemption or small account fees; and (2) ongoing costs, including management fees, distribution and service 12b-1 fees, and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your Fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from January 1, 2013 to June 30, 2013. Actual Expenses The table provides information about actual account values and actual expenses for each Fund. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the Fund you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. The Fund may charge you a $20 annual small balance account fee if the value of those shares is less than $500. We will redeem shares automatically in one of your accounts to pay the $20 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts, and IRAs (including traditional, Roth, Rollover, SEP, and SIMPLE-IRAs), and certain other retirement accounts. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each Fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. EXPENSE ANALYSIS TABLE Beginning Account Value Ending Account Value Expenses Paid During Period Annualized January 1, 2013 June 30, 2013 January 1-June 30, 2013(a) Expense Ratio Midas Fund Actual $ $ $ % Hypothetical (b) $ $ $ % Midas Magic Actual $ $ $ % Hypothetical (b) $ $ $ % Midas Perpetual Portfolio Actual $ $ $ % Hypothetical (b) $ $ $ % (a) Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 181, the number ofdays in the most recent fiscal half year, divided by 365, to reflect the one half year period. (b) Assumes 5% total return before expenses. 7 Financial Statements MIDAS Fund Schedule of Portfolio Investments - June 30, 2013(Unaudited) Common Stocks (103.58%) Shares Cost Value Major Precious Metals Producers (40.89%) AngloGold Ashanti Ltd. ADR (a) $ $ Barrick Gold Corp. Freeport-McMoRan Copper & Gold Inc. Goldcorp Inc. (a) Kinross Gold Corp. (a) Newcrest Mining Ltd. (a) Newmont Mining Corp. (a) Rio Tinto PLC ADR Intermediate Precious Metals Producers (17.37%) Centerra Gold Inc. Eldorado Gold Corp. Ltd. (a) Osisko Mining Corp. (b) Randgold Resources Ltd. ADR (a) Resolute Mining Ltd. (a) (b) Junior Precious Metals Producers (19.24%) Alamos Gold Inc. (a) Avocet Mining PLC (a) (b) B2Gold Corp. (b) Detour Gold Corp. (a) (b) Hecla Mining Company Silvercorp Metals, Inc. (a) Exploration and Project Development Companies (13.96%) Ivanplats Ltd. (b) (c) 0 Ivanplats Ltd. Class A (b) (c) 0 Northern Dynasty Minerals Ltd. (a) (b) Platinum Group Metals Ltd. (a) (b) Romarco Minerals Inc. (a) (b) Other Natural Resources Companies (12.12%) BHP Billiton Limited Cliff Natural Resources Inc. HudBay Minerals Inc. (a) Total common stocks See notes to financial statements. 8 Financial Statements MIDAS Fund Schedule of Portfolio Investments - June 30, 2013((Unaudited) continued Shares Cost Value Warrants (0.0%) (b) Units Kinross Gold Corp., expiring 9/17/14 (d) $ - $ MONEY MARKET FUND (0.22%) SSgA Money Market Fund, 7 day annualized yield 0.01% Securities held as Collateral on Loaned Securities (0%) State Street Navigator Securities Lending Prime Portfolio Total investments (103.80%) $ Liabilities in excess of other assets (-3.80%) ) Net assets (100.00%) $ (a)All or a portion of these securities, have been segregated as collateral pursuant to the bank credit facility. As of June 30, 2013, the value of securities pledged as collateral was $15,050,132. (b)Non-income producing. (c)Illiquid and/or restricted security that has been fair valued. (d)All or a portion of this security was on loan under an agreement with the Fund’s custodian (Note 8). ADR means American Depositary Receipt. See notes to financial statements. 9 Financial Statements MIDAS Magic Schedule of Portfolio Investments - June 30, 2013((Unaudited) Common Stocks (101.39%) Shares Cost Value Computer & Office Equipment (3.29%) International Business Machines Corporation (a) $ $ Crude Petroleum & Natural Gas (1.41%) Chesapeake Energy Corp. Electronic & Other Electrical Equipment (5.75%) General Electric Company (a) Fire, Marine & Casualty Insurance (19.28%) Berkshire Hathaway, Inc. Class B (a) (b) Information Retrieval Services (10.92%) Google Inc. (a) (b) Investment Advice (1.87%) Franklin Resources, Inc. National Commercial Banks (8.76%) JPMorgan Chase & Co. (a) Wells Fargo & Company Petroleum Refining (3.25%) Chevron Corp. Exxon Mobil Corp. Pharmaceutical Preparations (7.81%) AstraZeneca PLC Johnson & Johnson (a) Services - Business Services (21.27%) Accenture plc MasterCard Incorporated (a) See notes to financial statements. 10 Financial Statements MIDAS Magic
